Citation Nr: 0101435	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1950 to September 
1952, and from July 1953 to February 1956.  He was also a 
member of the Army Reserves from December 1975 to October 
1990, when he retired; he apparently was on active duty for 
training (ACDUTRA) for two weeks in June 1990.  This case 
initially came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied service connection for a low back 
disorder and for degenerative joint disease of the lumbar 
spine.  Although the Board remanded the case in June 1998, 
due to additional evidence and a recent change in the law, 
the Board concludes that an additional remand is in order.

Review of the record reveals that this case has been 
developed as a two issue case, although involving only a 
single anatomical area.  As there are various theories that 
may apply, i.e., incurrence, aggravation, etc., the Board has 
continued with the two issue characterization.

A hearing was held before the RO in July 1997.  A transcript 
of the hearing testimony has been associated with the claims 
file.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically, at the time of his January 1999 VA examination, 
the appellant indicated that he had been treated at the James 
A. Haley VAMC in September 1997, when his lumbar spine was X-
rayed.  The appellant also indicated that he received 
treatment there in 1998.  Although the VA examiner apparently 
considered the September 1997 X-ray in his evaluation of the 
appellant, this and other treatment records from the James A. 
Haley VAMC have not been associated with the claims file.  
Additionally, the VA examiner appeared to have considered a 
June 1990 radiology report from MacDill Air Force Base; 
however, the RO's request for this record has been 
unsuccessful.  Finally, at his July 1997 hearing before the 
RO, the appellant testified that he had received treatment at 
MacDill AFB as recently as June 1997, although treatment 
records for this date have not been associated with the 
claims file.  These VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
veteran's appeal cannot be made without consideration of the 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment of 
any physicians, hospitals, or 
treatment centers (private, VA or 
military) who have provided him with 
relevant treatment for a low back 
disability, not already associated 
with the claims file.  Specifically, 
after securing the necessary release, 
the RO should obtain medical records, 
including VA outpatient treatment 
records from the James A. Haley VAMC; 
a September 1997 X-ray report from the 
James A. Haley VAMC; a June 1990 X-ray 
report from MacDill AFB; and any 
recent treatment reports from MacDill 
AFB, dating from June 1997 to the 
present.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2. Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3. The RO should then readjudicate the 
appellant's claims of entitlement to 
service connection for a low back 
disorder and for degenerative joint 
disease of the lumbar spine.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





